Title: To Alexander Hamilton from James McHenry, 10 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department Trenton 10th. September 1799
          
          The enclosed letters, were transmitted to me, by Dwight Foster Esquire, under cover of a letter to me, from himself, dated Brookfield the 23d. ulto.
          As Mr. Foster appears to be warmly interested in favour of William Richardson, whose discharge from the army is solicitted, and a delay has been occasioned, by inattention on my part to the application, I have to request, you will, as soon as convenient, decide on a case, I suppose, from its circumstances, to involve little difficulty, and act accordingly—
          I am Sir with great respect your obedient humble servant.
          
            James McHenry
          
          Major General Alexander Hamilton—
        